Citation Nr: 1214441	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder.  

2. Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1993 to January 1999.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in April 2009, and a substantive appeal was timely received in April 2009.  

The Board notes that the Veteran's claim for a gastrointestinal disorder was initially developed as a claim of service connection for gastritis/acid reflux.  During the Board hearing in October 2011, the issue was recharacterized as a claim of service connection for a gastrointestinal disorder.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's gastrointestinal disorder began during active duty service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a gastrointestinal disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a gastrointestinal disorder, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a gastrointestinal disorder in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

In statements and testimony the Veteran contends that she has had gastrointestinal problems since service.  In October 2011 she testified that the gastrointestinal symptoms she had during service are the same as the post-service symptoms associated with cholecystitis, gastritis, and gastroesophageal reflux disease.  She stated that she has daily heartburn.  The Veteran indicated that she tries to avoid seeing doctors because her employer's policy on sick leave was minimal and she did not want to risk losing her job.  

Service treatment records are replete with complaints and treatment for gastrointestinal problems.  The records show that on multiple occasions the Veteran had episodes of epigastric pain, nausea, vomiting, and diarrhea.  Diagnoses included gastritis, gastric reflux, and gastroenteritis.  On the report of medical history upon separation from service in January 1999, the Veteran indicated that she had frequent indigestion, and "stomach, liver, or intestinal trouble".  The examiner noted that she had occasional indigestion, which was well controlled with medication, and was not considered disqualifying.  

After service, private medical records show treatment for a gastrointestinal disorder.  Emergency room records show that in May 2003 the Veteran was seen for nausea and vomiting.  Treatment records in July 2003 provide an assessment of gastroesophageal reflux disease and persistent nausea and vomiting.  A radiology report in March 2008 shows gallbladder dyskinesia and chronic cholecystitis.  In April 2008 the Veteran underwent a laparoscopic cholecystectomy.  The preoperative and postoperative diagnoses were biliary dyskinesia and chronic cholecystitis.  A surgical pathology report in May 2008 shows chronic gastritis.  An esophagogastroduodenoscopy that same month found mild gastric erythema, gastric erosions, duodenal erosions, and moderate duodenitis.  Records in October 2008 show persistent postprandial nausea, upper abdominal pain, and diarrhea.  In January 2009 there is an impression of improved gastroparesis.  In April 2009 impressions include dyspepsia, upper abdominal pain, and episodic nausea.  

Although the evidence shows that the Veteran was first treated for gastrointestinal symptoms four years after separation from service, she explained during the Board hearing that she did not seek any medical treatment because she did not want to take time off from work and risk being fired from her job.  Her explanation is credible and is not contradicted by the other evidence of record.  Therefore considering the totality of the evidence, including service treatment records, post-service medical records, the Veteran's credible assertions of continuous symptomatology of a gastrointestinal disorder since service, and the nature of the disability, the Board finds that the Veteran's gastrointestinal disorder had its onset in service.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a gastrointestinal disorder are met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder is granted.  


REMAND

In statements and testimony the Veteran contends that she has had migraine headaches since service.  In October 2011 the Veteran testified that her migraine headaches began after a motor vehicle accident in service when she went home for the weekend.  She noted that a neurologist diagnosed her with migraine headaches.  

Service treatment records, to include entries dated in May 1996, June 1996, March 1997, and May 1998 show an assessment of migraine headaches.  On the separation examination in January 1999, the examiner noted a history of migraine headaches which were controlled with Cafergot.  On the accompanying report of medical history that same month, the Veteran indicated that she had frequent or severe headaches and had a previous head injury.  The examiner noted that the migraine headaches were relieved with Cafergot and were not considered disqualifying.  

After service, VA medical records in February 1999 provide an assessment of migraine headaches based on the Veteran's history of migraine headaches since 1995.  Private medical records in May 2003 show a history of migraines.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances a VA examination is necessary to determine whether the Veteran currently has migraine headaches which are due to service.  

The Veteran's service treatment records from February 1993 to January 1999 appear to be incomplete as there are service records in the claims folder that are not included in the records sent by the Service Department.  An attempt needs to be made to obtain these records.  


Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting from the Records Management Center all service treatment records from the Veteran's period of service from February 1993 to January 1999.  A formal determination, pursuant to 38 C.F.R. § 3.159(c), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that additional service records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e), and give her an opportunity to respond.

2. Afterwards, after the above has been accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of her migraine headaches.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including the medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should determine whether the Veteran currently has a diagnosis of migraine headaches.  If the Veteran does have a current diagnosis of migraine headaches the examiner should then provide an opinion addressing the following questions: 

a.) Based on service treatment records which include entries documenting migraine and headaches, and assuming that this same symptomatology continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis is related to the symptoms of migraine headaches noted in service?  

b.) In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headaches were caused by her military service in any way?  

The examiner should comment on the significance of the service treatment records, including entries dated in May 1996, June 1996, March 1997, and May 1998, which show an assessment of migraine headaches.  

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


